Case: 2:20-cv-00115-DLB-CJS Doc #: 26 Filed: 09/07/21 Page: 1 of 16 - Page ID#: 502




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               NORTHERN DIVISION
                                  AT COVINGTON

 CIVIL ACTION NO. 20-115-DLB-CJS

 JUDITH LUBBERS, individually and as                                            PLAINTIFF
 Executrix for the Estate of William Lubbers


 v.                      MEMORANDUM OPINION AND ORDER



 JOHN R. JURGENSEN CO.                                                        DEFENDANT

                                        *** *** *** ***

        This matter is a wrongful death action brought in diversity by Judith Lubbers

 against the John R. Jurgensen Co. (“Jurgensen”). Jurgensen has filed a Motion to

 Change Venue (Doc. # 6), and a Motion to Dismiss for Lack of Personal Jurisdiction (Doc.

 # 7). Both motions have been fully briefed and are ripe for review. (Docs. # 6, 7, 13, 14,

 18, 19, 20, 21. For the reasons stated below, Jurgensen’s Motion to Dismiss for Lack of

 Personal Jurisdiction (Doc. # 7) is GRANTED, and its Motion To Change Venue (Doc. #

 6) is DENIED AS MOOT.

 I.     FACTUAL AND PROCEDURAL BACKGROUND

        Judith Lubbers is a longtime resident of Kenton County, Kentucky, where she and

 her late husband, William Lubbers, lived together in Fort Wright for more than 30 years.

 (Doc. #14-3 at 1). Mr. and Mrs. Lubbers were avid bicyclists, and on August 13, 2019,

 they met a group of fellow cyclists in Newport, Kentucky, for a bicycle ride across the Ohio

 River, into Cincinnati, Ohio, and then back to Newport, Kentucky. (Id.) After crossing the

 Purple People Bridge into Cincinnati, the group cycled along Riverside Drive in Cincinnati


                                              1
Case: 2:20-cv-00115-DLB-CJS Doc #: 26 Filed: 09/07/21 Page: 2 of 16 - Page ID#: 503




 and eventually circled back on Riverside Drive, planning to cross the bridge again and

 return to Kentucky. (Doc. # 21-1 at 1).

        In the meantime, Jurgensen, a construction company incorporated in Ohio and

 with its principal place of business in Cincinnati, Ohio, (Doc. # 1 ¶ 2), was doing roadwork

 on Riverside Drive, along which Mr. Lubbers, Mrs. Lubbers, and their fellow cyclists were

 traveling. (Doc. # 7 at 2-3).

        Unfortunately, before the cycling group could return to Kentucky, Mr. Lubbers was

 involved in a bicycle accident on or near the Riverside Drive construction site in Cincinnati.

 (Doc. # 1 ¶ 14). Mr. Lubbers was severely injured in the accident, and an ambulance

 took him to University of Cincinnati Medical Center (id. at ¶ 15), where he remained in

 intensive care until January 2020, more than four months after the accident occurred.

 (Doc. # 14-3 at 2). Upon his release from University of Cincinnati Medical Center, Mr.

 Lubbers was admitted to a rehabilitation hospital in Northern Kentucky, but he continued

 to suffer from medical issues related to his injuries. (Id.) Mr. Lubbers never returned

 home, and in June 2020, he passed away at St. Elizabeth Hospital in Fort Thomas,

 Kentucky. (Id.)

        After her husband’s death, Mrs. Lubbers filed this lawsuit in diversity, seeking

 damages under Kentucky law for negligence, loss of consortium, and negligent infliction

 of emotional distress (“NIED”). (Doc. # 1 at 4-5). Specifically, Mrs. Lubbers has alleged

 that Jurgensen’s negligent construction on the Riverside Drive project caused her late

 husband’s accident and subsequent injuries to herself and Mr. Lubbers. (Id.).

        After being served with the lawsuit, Jurgensen did not file an answer. Instead, it

 filed three simultaneous motions with the Court: (1) a Motion for a Choice of Law



                                               2
Case: 2:20-cv-00115-DLB-CJS Doc #: 26 Filed: 09/07/21 Page: 3 of 16 - Page ID#: 504




 Determination, (2) a Motion to Change Venue (Doc. # 6), and (3) a Motion to Dismiss for

 Lack of Personal Jurisdiction (Doc # 7). The Court denied the Motion for a Choice of Law

 Determination as premature without prejudice, and ordered discovery on the remaining

 two motions. (Doc. # 12). The parties filed responses and replies for each motion, and

 they are thus now ripe for review. (Docs. # 13, 14, 18, 19, 20, 21). Mrs. Lubbers also

 filed supplements to her responses, which have been considered by the Court. (Docs. #

 20 and 21).

        For the reasons that follow, Defendant’s Motion to Dismiss for Lack of Personal

 Jurisdiction is granted, and Defendant’s Motion to Change Venue is denied as moot.

 II.    ANALYSIS

        A.     Standard of Review

        When a motion to dismiss for lack of personal jurisdiction is brought by a

 defendant, the court must construe the pleaded facts in the light most favorable to the

 plaintiff, taking care to “not weigh the controverting assertions of the party seeking

 dismissal.” Air Prods. & Controls, Inc. v. Safetech Int’l, Inc., 503 F.3d 544, 549 (6th Cir.

 2007) (quoting Theunissen v. Matthews, 935 F.2d 1454, 1458 (6th Cir. 1991)). The

 burden of proof in a personal jurisdiction contest rests squarely on the plaintiff, who must

 set forth specific facts, by affidavit or otherwise, to establish the court’s personal

 jurisdiction over the defendant. See, e.g., Hall v. Rag-O-Rama, LLC, 359 F.Supp.3d 499,

 504 (E.D. Ky. 2019) (internal citations omitted). Those facts need not be exhaustive; in

 short, the plaintiff “must only make a prima facie showing of personal jurisdiction” to

 survive a motion to dismiss. Estate of Thomson v. Toyota Motor Corp. Worldwide, 545

 F.3d 357, 360 (6th Cir. 2008).



                                              3
Case: 2:20-cv-00115-DLB-CJS Doc #: 26 Filed: 09/07/21 Page: 4 of 16 - Page ID#: 505




        But what constitutes a “prima facie showing of personal jurisdiction?” In diversity

 actions such as this one, a federal court may exercise personal jurisdiction over an out-

 of-state defendant only when a state court sitting in the forum state could do so. Blessing

 v. Chandrasekhar, 988 F.3d 889, 901 (6th Cir. 2021) (citing Kerry Steel, Inc. v. Paragon

 Indus., Inc., 106 F.3d 147, 148 (6th Cir. 1997)). For that reason, this Court evaluates the

 Defendant’s motion to dismiss under the laws of the Commonwealth of Kentucky.

        B.      Personal Jurisdiction in Kentucky

        One of the most-well established principles in American law is the idea that a state

 may exercise “general” personal jurisdiction over its own citizens in any type of dispute.1

 In short, a defendant can always be sued in a state where that defendant is domiciled,

 but a defendant can also be sued in a state where she is not domiciled, if that state’s

 courts can establish “specific” personal jurisdiction over her. Specific jurisdiction requires

 that the non-resident defendant has “purposefully availed” herself of the forum state by

 way of deliberate contacts and activities with that state. See, e.g., Ford Motor Co. v.

 Mont. 8th Jud. Dist. Ct., 141 S. Ct. 1017, 1024 (2021) (collecting cases). In response to

 the Supreme Court’s development of the law on specific personal jurisdiction, many states

 enacted “long-arm statutes” designed to plainly enumerate activities by which non-

 resident defendants can “purposefully avail” themselves to personal jurisdiction inside a

 state’s courts. 4 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure

 § 1068 (4th ed. 2021).



 1       See, e.g., Ford Motor Company v. Mont. 8th Jud. Dist. Ct., 141 S. Ct. 1017, 1024 (2021)
 (“In what we have called the ‘paradigm case,’ an individual is subject to general jurisdiction in her
 place of domicile. And the ‘equivalent’ forums for a corporation are its place of incorporation and
 principal place of business.’” (quoting Daimler AG v. Bauman, 571 U.S. 117, 137 (2014)).


                                                  4
Case: 2:20-cv-00115-DLB-CJS Doc #: 26 Filed: 09/07/21 Page: 5 of 16 - Page ID#: 506




          Kentucky’s Long-Arm Statute is located at KRS 454.210, and it lists nine

 categories of conduct that give rise to specific personal jurisdiction in the Commonwealth,

 in addition to the qualifier that a claim brought under the statute must “arise from” conduct

 categorized by the statute.2      Ky. Rev. Stat. Ann. § 454.210(2)(a)-(b). The Kentucky

 Supreme Court has interpreted the Long-Arm Statute to provide a “two-step process” for

 asserting specific jurisdiction over non-resident defendants. See Hinners v. Robey, 336

 S.W.3d 891, 895 (Ky. 2011) (citing Caesar’s Riverboat Casino, LLC v. Beach, 336 S.W.3d

 51 (Ky. 2011)). But confusingly, that “two-step process” actually contains more than two

 steps.

          In Caesar’s Riverboat Casino, the Kentucky Supreme Court wrote that the “first

 step” is to determine whether “the cause of action arises from conduct or activity of the

 defendant that fits into one of the [long-arm] statute’s enumerated categories.” 336

 S.W.3d at 57. However, that “first step” actually contains two steps within it: (1) the

 conduct must fall into one of the enumerated categories, and (2) the cause of action must

 “arise from” that conduct.3      The more straightforward “second step” in the analysis


 2      The statute also defines “person” as “an individual … or a corporation … who is a
 nonresident of this Commonwealth.” Ky. Rev. Stat. § 454.210(1).
 3         Furthermore, in Caesar’s Riverboat Casino, the Kentucky Supreme Court adjudicated the
 “first step” in under two separate headings. 336 S.W.3d at 57-59. See also Hall v. Rag-O-Rama,
 LLC, 359 F. Supp. 3d 499, 505 (E.D. Ky. 2019) (describing the “arising from” prong as a “separate
 requirement” from the Caesar’s Riverboat Casino “two-step analysis” and enumerating it in a
 separate section of the opinion); Valvoline, LLC v. Harding Racing, LLC, No. 5:20-CV-168-GFVT,
 2021 WL 356895, at *5 (E.D. Ky. Feb. 2, 2021) (describing the “arising from” requirement as the
 “second prong of Kentucky’s long-arm analysis”); Shehan v. Turner Const. Co., No. 18-CV-14-
 DLB, 2019 WL 1320046, at *8 (E.D. Ky. Mar. 22, 2019) (“Even assuming the [defendant] did
 engage in persistent solicitation of business in Kentucky, [the plaintiff] has failed to assert his
 injury arises out of this conduct.”); Pinkerton Tobacco Co., LP v. Kretek Int’l, Inc., no. 4:20-CV-
 24-JHM, 2020 WL 5648136, at *2 (W.D. Ky. Sept. 21, 2020) (“The statute also contains a separate
 requirement that a plaintiff’s claim ‘arise from’ the enumerated conduct.”); Finance Ventures v.
 King, 131 F. Supp. 3d 677, 684 (W.D. Ky. 2015) (describing the “arising from” requirement as one
 of the “two prongs” of the Caesar’s Riverboat Casino analysis).

                                                 5
Case: 2:20-cv-00115-DLB-CJS Doc #: 26 Filed: 09/07/21 Page: 6 of 16 - Page ID#: 507




 requires courts “to determine if exercising personal jurisdiction over the non-resident

 defendant offends her federal due process rights.” 336 S.W.3d at 57. In summary,

 Kentucky’s long-arm jurisdiction analysis could perhaps be better described as a three-

 step process, or as a two-step process with an intermediary step contained within the

 first.

          Nonetheless, taking care to avoid the “two-step” misnomer, this Court thus applies

 the following rule in accordance with Kentucky law: when a federal court in Kentucky,

 sitting in diversity, evaluates specific personal jurisdiction over a non-resident defendant

 under Kentucky’s Long-Arm Statute, it must (1) determine whether a defendant’s conduct

 fits into one of the nine enumerated categories provided by Kentucky’s Long-Arm Statute,

 (2) determine whether the specific cause(s) of action brought by the plaintiff “arise(s)

 from” the defendant’s conduct identified in the first step, and (3) evaluate the defendant’s

 contacts with Kentucky to determine whether asserting personal jurisdiction would

 comport with the defendant’s federal due process rights. All three requirements must be

 satisfied for Kentucky’s Long-Arm Statute to successfully confer personal jurisdiction.

          C.     Plaintiff has failed to establish a prima facie case for personal
                 jurisdiction.

                 1.    Defendant’s Residency Status

          As Plantiff’s first argument in favor of establishing Kentucky personal jurisdiction

 over Defendant, she boldly asserts that “John R. Jurgensen Co., is a resident of

 Kentucky,” (Doc. # 14 at 2) and that therefore, Caesar’s Riverboat Casino “does not apply”

 to her case. (Doc. # 14 at 5). Presumably, Plaintiff argues that the Long-Arm Statute

 also is not applicable. In the alternate, Plaintiff also argues that “in the event that this

 court were to find that the Defendant actually is not a resident of Kentucky,” then the


                                               6
Case: 2:20-cv-00115-DLB-CJS Doc #: 26 Filed: 09/07/21 Page: 7 of 16 - Page ID#: 508




 Long-Arm Statute does, in fact, apply. (Id. at 2). That “event” has undoubtedly occurred—

 Defendant is a “nonresident” of Kentucky, and the Long-Arm Statute is applicable.

                        (a)     Defendant is a “nonresident” of Kentucky.

        Kentucky’s Long-Arm Statute does not provide a definition of “nonresident.” See

 Ky. Rev. Stat. 454.210.        Nonetheless, after examining other Kentucky statutes and

 Kentucky case law, the Court concludes that Jurgensen is a “nonresident” for purposes

 of Kentucky’s Long-Arm Statute.

        First, KRS 454.260 provides definitions for KRS 454.270 and 454.280, located

 within the same chapter as the Long-Arm Statute. In relevant part, KRS 454.260(4)

 defines “nonresident” as “any business or corporation which does not have the home

 office or principal place of business in the State of Kentucky.” Similarly, federal law on

 corporate citizenship for jurisdictional purposes more broadly states that a corporation is

 a citizen of any state in which it is incorporated and where it has its principal place of

 business.4 28 USC § 1332(C)(1).

        Kentucky case law, meanwhile, is unfortunately unclear with respect to defining

 corporate residency.5 But most courts applying the Kentucky Long-Arm Statute have


 4       While 28 USC § 1332 specifically relates to establishing corporate domicile for purposes
 of diversity jurisdiction, Kentucky courts have repeatedly used that framework when answering
 questions of corporate residency. See supra note 7. Furthermore, “the law affords a rebuttable
 presumption that a person’s residence is his domicile,” Mason v. Lockwood, Andrews & Newnam,
 PC, 842 F.3d 383, 390 (6th Cir. 2016). And so while recognizing “domicile” as a term with a
 specific meaning for purposes of diversity jurisdiction, the Court also construes § 1332’s definition
 of “corporate citizenship” as instructive with respect to the instant question of corporate residency.
 5      Only two Kentucky cases have defined corporate residency outright. Both deal with
 commercial transactions governed by the UCC, and both said that corporate residency is
 determined by the company’s state (or county) of incorporation. See ITT Comm. Fin. Corp. v.
 Madisonville Recapping Co., 793 S.W.2d 849, 851 (Ky. Ct. App. 1990) (“. . . a corporate owner
 resides for purposes of KRS 376.440 in the county where his registered office [by articles of
 incorporation] is located); National Cash Register Co. v. K.W.C., Inc., 432 F. Supp. 82, 84 (E.D.
 Ky. 1977) (“. . . corporate residence should be fixed by reference to the articles of incorporation.

                                                   7
Case: 2:20-cv-00115-DLB-CJS Doc #: 26 Filed: 09/07/21 Page: 8 of 16 - Page ID#: 509




 seemed to follow the federal statutory standard for corporate citizenship, routinely

 applying Kentucky’s Long-Arm Statute to businesses that are incorporated in states other

 than Kentucky and that hold their principal places of business outside of Kentucky, and

 mentioning both locations in their reasonings.6 For that reason alone, the Court is initially

 inclined to apply the federal standard for corporate citizenship to the instant question of

 corporate residency.

        Alternatively, to the extent that one might claim KRS 454.260 provides a “Kentucky

 standard” for corporate residency, the Court would also disagree. In short, KRS 454.260

 is less lenient than the federal standard, as the Kentucky statute provides for only one

 avenue of establishing Kentucky residency (home office or principal place of business),7

 whereas the federal standard provides for two (state of incorporation and principal place

 of business). The Court is called to construe factual ambiguities in the light most favorable

 to the plaintiff in this question. Air Prods. & Controls, Inc., 503 F.3d at 549. By extension,

 the Court also reasons that it should construe legal ambiguities in the same light, and for

 that reason, the Court will apply the more lenient federal standard for corporate citizenship

 to determine corporate residency for purposes of Kentucky’s Long-Arm Statute.



 . . .”). However, in the approximately 30 and 40 years since they were decided, neither of case
 has been cited in any case dealing with personal jurisdiction.
 6       See, e.g., Brewer v. Alliance Coal, LLC, et al., No. 20-41-DLB-EBA, 2021 WL 3057380,
 at *3 (E.D. Ky July 20, 2021) (extending long-arm jurisdiction in Kentucky to a partnership
 organized in Delaware with principal place of business in Oklahoma); Legacy Hemp, LLC v.
 Terramax Holdings Corp., No. 5:20-CV-90-TBR, 2021 WL 210723, at *2 (W.D. Ky. Jan. 20, 2021)
 (analyzing the Kentucky Long-Arm Statute with respect to a Canadian corporation with its
 principal place of business in Canada); Wilson v. Case, 85 S.W.3d 589 (Ky. 2002) (applying the
 Kentucky Long-Arm Statute to a Delaware corporation with a principal place of business in
 Virginia) overruled on other grounds by Caesar’s Riverboat Casino, 336 S.W.3d at 57.
 7     Generally speaking, a corporation’s home office is also its “principal place of business.”
 See Hertz Corp. v. Friend, 559 U.S. 77, 95 (2010).

                                                8
Case: 2:20-cv-00115-DLB-CJS Doc #: 26 Filed: 09/07/21 Page: 9 of 16 - Page ID#: 510




        Unfortunately for Plaintiff, however, an application of the more lenient standard

 does not yield a more favorable result, as Defendant is neither incorporated in nor holds

 its principal place of business in Kentucky. In support of her assertion that Defendant “is

 a resident of Kentucky,” Plaintiff has provided two documents: first, a 1961 certificate from

 the Kentucky Secretary of State authorizing Jurgensen to conduct business in Kentucky

 and designating a Kentucky agent for service of process (Doc. # 14-1), and second, a

 digital printout of Jurgensen’s “annual report online filing” with the Kentucky Secretary of

 State (Doc. # 14-2). Plaintiff claims that these documents demonstrate that Jurgensen

 “since 1961 has availed itself of personal jurisdiction within this Commonwealth” (Doc. #

 14 at 2), and that “Defendant maintains a Kentucky address in Frankfort, Kentucky” (Doc.

 # 14 at 5) by nature of its registered agent, CT Corporation System, located in Frankfort.8

        All corporations doing business in Kentucky, regardless of residency, are required

 to register an agent in Kentucky for service of process. Ky. Rev. Stat. § 14A.9-010(1).

 Additionally, courts have rejected the argument that designating an agent for service of

 process is sufficient to establish personal jurisdiction. Carter v. Paschall Truck Lines,

 Inc., 388 F. Supp. 3d 883, 893-94 (W.D. Ky. 2019) (“. . . a corporation having a registered

 agent in Kentucky did not establish a prima facie showing of jurisdiction.”) (citing Stuart

 v. Lowe’s Home Centers, LLC, No. 4:17-CV-077-JHM, 2017 WL 4875281, at *2 (W.D.



 8        CT Corporation is the largest registered agent service firm in the world, with more than
 300,000        clients     across      the     country.     CT       Corporation,       WIKIPEDIA,
 https://en.wikipedia.org/wiki/CT_Corporation (last visited Sept. 7, 2021). Appointment of a
 registered agent in CT Corporation’s Frankfort office can be done on its website by any individual
 or entity for a fee of $305.        Kentucky Registered Agent Services, WOLTERS KLUWER,
 https://www.wolterskluwer.com/en/solutions/ct-corporation/kentucky-registered-agent-services
 (last visited Sept. 7, 2021).



                                                 9
Case: 2:20-cv-00115-DLB-CJS Doc #: 26 Filed: 09/07/21 Page: 10 of 16 - Page ID#: 511




 Ky. Oct. 27, 2017). In short, showing a registered agent for service of process speaks to

 neither a company’s state of incorporation nor principal place of business, which are the

 only relevant criteria here.

        But perhaps most fatal to Plaintiff’s argument is that the forms she provided, which

 she purports to establish Defendant’s Kentucky residency, affirmatively designate

 Defendant as an Ohio corporation with its principal place of business in Ohio. See Doc.

 # 14-1 at 1 (“... John R. Jurgensen Co., is a corporation of the State of Ohio....”); Doc.

 #14-1 at 2 (“... as an agent, upon whom process may be served for the John R. Jurgensen

 Co., a foreign corporation, a Corporation of Ohio....”); Doc. # 14-2 at 1 (listing “State of

 [O]rigin” as Ohio, and Principal Office at an address in Cincinnati, Ohio). Thus, having

 been incorporated in Ohio, under Ohio law, and having its principal place of business in

 Ohio, Defendant is a “nonresident” of Kentucky for purposes of the Long-Arm Statute.

                   (b)     Caesar’s Riverboat Casino is not distinguishable.

        According to Plaintiff, the Kentucky Supreme Court’s holding in Caesar’s Riverboat

 Casino was entirely contingent on the defendant’s non-Kentucky domicile and lack of

 business facilities in Kentucky. (Doc. # 14 at 5). The Court is conclusively unpersuaded

 by Plaintiff’s assertion, but endeavors nonetheless to address it, as Plaintiff bears the

 burden of proof, and based on her pleadings, she seems to have rested a sizeable portion

 of her argument in support of personal jurisdiction on this theory. (See id.)

        To begin, it is unclear to the Court what exactly Plaintiff purports to do with this

 theory, as she has not stated why distinguishing Caesar’s Riverboat Casino would be

 helpful to her case. But even assuming arguendo that the case could be distinguished,

 such an argument would be entirely futile, as Plaintiff has proven neither Kentucky



                                             10
Case: 2:20-cv-00115-DLB-CJS Doc #: 26 Filed: 09/07/21 Page: 11 of 16 - Page ID#: 512




 domicile nor Kentucky business facilities with respect to Defendant.         She has only

 provided facts on Defendant’s registered agent for service of process and a statutorily-

 required certificate to do business. (See supra (c)(1)(A)). For these reasons, the Court

 is not convinced of Plaintiff’s theory on the inapplicability of Kentucky’s leading case on

 personal jurisdiction.

        Additionally, the Court finds it somewhat disingenuous that Plaintiff chooses to

 raise an argument on domicile. Even though she never directly asserts that Defendant is

 domiciled in Kentucky, she does assert that Defendant is a resident of Kentucky, and that

 the non-domicile of the Caesar’s Riverboat Casino defendant is a distinguishing factor.

 (Doc. #14 at 5). Notably, if Plaintiff established a Kentucky domicile for Defendant, she

 would defeat the Court’s subject-matter jurisdiction over her case, as she filed it in

 diversity jurisdiction under 28 U.S.C. § 1332, which requires the parties to be domiciled

 in different states. (Doc. # 1 ¶ 3). If Plaintiff defeated subject-matter jurisdiction, even

 inadvertently, the Court would have no choice other than to dismiss this matter sua

 sponte, as personal jurisdiction is mooted in the absence of subject matter jurisdiction,

 which confers the Court’s broader ability to hear the dispute. See Fed. R. Civ. P. 12(h)(3);

 Arbaugh v. Y&H Corp, 546 U.S. 500, 514 (2006).

        2.     Defendant has “transacted business” in Kentucky within the meaning
               of section (2)(a)(1).

        After establishing the applicability of Kentucky’s Long-Arm Statute, the Court now

 moves to applying the statute itself. As previously stated, applying the statute requires

 two steps: first, determining whether Defendant’s conduct fits into one of the enumerated

 categories, and second, determining whether the cause of action “arises from” that

 conduct. Caesar’s Riverboat Casino, 336 S.W.3d at 57.

                                             11
Case: 2:20-cv-00115-DLB-CJS Doc #: 26 Filed: 09/07/21 Page: 12 of 16 - Page ID#: 513




        Plaintiff has invoked subsections (1), (2), and (4) of the Long-Arm Statute, which

 extend personal jurisdiction over any person as to a claim arising from (1) “[t]ransacting

 any business in this Commonwealth,” (2) “[c]ontracting to supply services or goods in this

 Commonwealth,” and (4) “[c]ausing tortious injury in this Commonwealth by an act or

 omission outside this Commonwealth if he regularly does or solicits business . . . provided

 that the tortious injury occurring in this Commonwealth arises out of the doing or soliciting

 of business or a persistent course of conduct or derivation of substantial revenue within

 the Commonwealth.” Ky. Rev. Stat. §§ 454.210(2)(a)(1)-(4).

        Defendant, in turn, conceded that it transacts business in Kentucky. (Doc. # 18 at

 1). Because Defendant is a construction company, the Court thus accepts that Plaintiff

 has met her burden of a prima facie showing of Defendant’s conduct within the first two

 enumerated categories in Kentucky’s Long-Arm Statute, providing for “transacting

 business” and “contracting to supply goods and services” in Kentucky. Ky. Rev. Stat. §§

 454.210(2)(a)(1), (2). But with respect to the fourth category, Plaintiff has not met her

 burden, for reasons which merge with the next section of analysis, as the fourth category

 also requires that the alleged injury “arise out of the doing or soliciting of business.” Id.

 at § (2)(a)(4).

        3.         Plaintiff’s claims do not “arise from” Defendant’s transacting of
                   business in Kentucky.

        The final step of applying Kentucky’s Long-Arm Statute is the “arising from” prong,

 which the Kentucky Supreme Court has stated is a “common sense analysis” to determine

 whether there is a “reasonable and direct nexus between the wrongful acts alleged in the

 complaint and the statutory predicate for long-arm jurisdiction. . . .” Caesar’s Riverboat

 Casino, 336 S.W.3d at 59. In other words, “the cause of action must have originated

                                              12
Case: 2:20-cv-00115-DLB-CJS Doc #: 26 Filed: 09/07/21 Page: 13 of 16 - Page ID#: 514




 from, or came into being as a result of,” the defendant’s activities which have been

 determined to fall under one of the enumerated categories. Id. at 58. Here, Plaintiff has

 not shown if or how her claims arise from Defendant’s contacts with Kentucky, let alone

 whether they arise from Defendant’s specific contacts under the Long-Arm Statute’s

 categories.

        In support of personal jurisdiction, Plaintiff has provided restatements of her own

 contacts with Kentucky, but none of Defendant’s contacts, except for the previously

 discussed unconvincing assertions regarding corporate citizenship. More specifically,

 she discusses in detail how the events giving rise to the lawsuit relate to Kentucky, in that

 Plaintiff and her late husband lived in Kentucky, the bicycle ride began and ended in

 Kentucky, and that the other riders were Kentucky residents. Doc. # 14 at 2-3. In Doc. #

 21, by which Plaintiff supplements her response to Defendant’s motion to dismiss, she

 provides four nearly identical affidavits which again bear no relation to Defendant’s

 contacts with Kentucky. These affidavits seem to advance an argument that since the

 bicycle ride began and ended in Kentucky, personal jurisdiction can be established based

 on the case’s contacts with Kentucky. (See Doc. # 21). Even though Plaintiff filed the

 Affidavits with no accompanying legal argument (See id.), the Court assumes that her

 argument falls along the lines of a “purposeful availment” theory, which requires the

 evaluation of specific contacts with the forum state. See, e.g., Hall, 359 F.Supp.3d at

 508.

        The affidavits and Plaintiff’s argument are unsuccessful for two reasons. First,

 “purposeful availment” would relate to a federal due process analysis, which is the last

 step of the Kentucky personal jurisdiction framework, for completion after determining



                                              13
Case: 2:20-cv-00115-DLB-CJS Doc #: 26 Filed: 09/07/21 Page: 14 of 16 - Page ID#: 515




 compliance with the Long-Arm Statute. See Blessing, 988 F.3d at 904 (citing Int’l Shoe

 v. Washington, 326 U.S. 310 (1945)) (separately completing a Federal due process

 analysis after analyzing the Kentucky Long-Arm Statute). Second, even if “purposeful

 availment” did apply here, it relates to the defendant’s contacts with the forum, and not

 the plaintiff’s. See Hall, 359 F. Supp. 3d at 508 (citing Burger King Corp. v. Rudzewicz,

 471 U.S. 462, 475 (1985)). Here, Plaintiff’s affidavits of her own contacts and the claim’s

 contacts with Kentucky do not help in her quest to establish personal jurisdiction by way

 of purposeful availment.

        Furthermore, in an earnest effort to construe the pleadings in a light most favorable

 to the plaintiff, the Court can alternately assume that in filing the affidavits, Plaintiff

 attempts to rely on Conrad v. Transit Auth. of N. Ky., No. 19-CV-23-DLB, 2019 WL

 6829952 (E.D. Ky. Dec. 13, 2019), as Conrad was cited heavily by Plaintiff in her

 contemporaneous response opposing a transfer of venue in this case (see generally Doc.

 # 13), even though she did not cite Conrad in pleadings on the motion to dismiss. In

 Conrad, this Court decided a motion for choice of law and reasoned that “Courts have

 applied Kentucky law after finding significant contacts in vehicle accident cases when a

 route started and would have ended in Kentucky. . . .” Nonetheless, Conrad did not

 address personal jurisdiction, and the weighing of contacts in that case are neither

 applicable nor remotely persuasive to the question at hand, which is whether Plaintiff has

 shown that her claims against Defendant “arise from” its contacts with Kentucky.

        Besides, the Sixth Circuit has clearly stated that with respect to actions taken

 outside of Kentucky, “merely causing a ‘consequence’ in Kentucky is insufficient to

 establish personal jurisdiction” under the Long-Arm Statute. Blessing, 988 F.3d at 902.



                                             14
Case: 2:20-cv-00115-DLB-CJS Doc #: 26 Filed: 09/07/21 Page: 15 of 16 - Page ID#: 516




 Here, Plaintiff has not demonstrated any actions taken by Defendant other than its filing

 of a certificate to do business, and its registration of an agent for service of process.

 Plaintiff has alleged negligence by Defendant with respect to an accident that occurred in

 Cincinnati, Ohio (See, e.g., Doc. # 1 at 3-4), and even with respect to the injuries allegedly

 suffered by Plaintiff in Kentucky, Plaintiff has admitted in her Complaint that those injuries

 arose from the accident that occurred in Cincinnati, Ohio. (See id. at ¶¶ 25, 28). She

 stated in her Complaint: “As a direct, proximate and substantial result of [Defendant’s]

 negligence recited above. . .” with “recited above” referring to her allegations of

 Defendant’s negligent construction on a project in Cincinnati, Ohio. (Id.)

        Unfortunately for Plaintiff, she did not reconcile those assertions in responding to

 Defendant’s Motion to Dismiss.          In fact, other than an unsuccessful argument to

 distinguish Caesar’s Riverboat Casino, Plaintiff effectively bypassed the “arising from”

 prong entirely. (See Docs. # 14 and 21). And so even after liberally construing the

 pleadings in the light most favorable to Plaintiff, because she has not set forth any specific

 and relevant facts, by affidavit or otherwise, on how her claims “arise from” Defendant’s

 contacts with Kentucky that fall under enumerated category of Kentucky’s Long-Arm

 Statute, Plaintiff has not established a prima facie case for personal jurisdiction, and the

 case must be dismissed.

        However, having granted Defendant’s Motion to Dismiss, the Court reminds

 Plaintiff of her right to re-file this action within ninety (90) days of this Order. See KRS

 413.270 (commonly referred to as Kentucky’s “savings statute”).9


 9 KRS 413.270 provides: If an action is commenced in due time and in good faith in any court of
 this state and the defendants or any of them make defense, and it is adjudged that the court has
 no jurisdiction of the action, the plaintiff or his representative may, within ninety (90) days from
 the time of that judgment, commence a new action in the proper court.

                                                 15
Case: 2:20-cv-00115-DLB-CJS Doc #: 26 Filed: 09/07/21 Page: 16 of 16 - Page ID#: 517




 III.   CONCLUSION

        Accordingly, IT IS ORDERED as follows:

        (1)   Defendant’s Motion to Dismiss for Lack of Personal Jurisdiction (Doc. # 7)

              is GRANTED;

        (2)   Defendant’s Motion to Change Venue (Doc. # 6) is DENIED AS MOOT;

        (3)   Plaintiff’s Complaint (Doc. # 1) is DISMISSED;

        (4)   This matter is STRICKEN from the Court’s active docket; and

        (5)   An according Judgment is contemporaneously entered herewith.

        This 7th day of September, 2021.




 K:\DATA\ORDERS\Cov2020\20-115 Lubbers MTD.docx




                                           16
